Case 1:18-cv-01249-RM-STV Document 223 Filed 07/14/20 USDC Colorado Page 1 of 4




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO
                                    Judge Raymond P. Moore

  Civil Action No. 18-cv-01249-RM-STV

  JAMES ARTHUR FAIRCLOTH,

          Plaintiff,

  v.

  COLORADO DEPARTMENT OF CORRECTIONS;
  DEAN WILLIAMS, in his official capacity as
  Director of the Colorado Department of Corrections;
  RICK RAEMISCH, in his official and individual capacities;
  RENAE JORDAN, in her official capacity as the
  Director of Clinical and Correctional Services for the Colorado Department of Corrections; and
  RISHI ARIOLA-TIRELLA, in his official capacity as
  Interim Chief Medical Officer for the Colorado Department of Corrections,

        Defendants.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

          This matter is before the Court on Plaintiff’s Motion for Emergency Injunctive Relief

  (the “Motion”) (ECF No. 197) requesting a temporary restraining order and/or preliminary

  injunction. Plaintiff alleges that the Buena Vista Minimum Center (“BVMC”),1 in which he is an

  inmate, “has refused to employ basic preventative measures” to address the spread of COVID-

  19. As such, Plaintiff requests the Court to order Defendant Colorado Department of Corrections

  (“CDOC”) to impose preventative measures and, until proof of remedial measures has been

  provided, to order Plaintiff’s immediate release from custody. By Order dated April 10, 2020, the


  1
   The Buena Vista Correctional Complex has two separate prison facilities on one campus: the Buena Vista
  Correctional Facility and the BVMC. (ECF No. 203, p. 1 n.1.)
Case 1:18-cv-01249-RM-STV Document 223 Filed 07/14/20 USDC Colorado Page 2 of 4




  Court denied Plaintiff’s request for a temporary restraining order but deferred his request for

  injunctive relief until briefing may be had on the Motion. (ECF No. 198.) After granting Plaintiff

  three motions for extension of time,2 that briefing is now completed.

      I.       LEGAL STANDARD

           To obtain preliminary injunctive relief, a party must establish “(1) a substantial likelihood

  of prevailing on the merits; (2) irreparable harm unless the injunction is issued; (3) that the

  threatened injury outweighs the harm that the preliminary injunction may cause the opposing

  party; and (4) that the injunction, if issued, will not adversely affect the public interest.” Diné

  Citizens Against Ruining Our Environment v. Jewell, 839 F.3d 1276, 1281 (10th Cir. 2016)

  (quotation omitted). Because a preliminary injunction is an extraordinary remedy, the party’s

  right to relief must be clear and unequivocal. Schrier v. Univ. of Colo., 427 F.3d 1253, 1258

  (10th Cir. 2005).

           Further, because the fundamental purpose of preliminary injunctive relief is to preserve

  the relative positions of the parties until a trial on the merits can be held, the Tenth Circuit has

  identified three types of disfavored injunctions: “(1) preliminary injunctions that alter the status

  quo; (2) mandatory preliminary injunctions; and (3) preliminary injunctions that afford the

  movant all the relief that [he] could recover at the conclusion of a full trial on the merits.” Id. at

  1258-59 (quotation omitted). To obtain a disfavored injunction, the moving party faces even a

  heavier burden – he must make a “strong showing” that the first and third factors tilt in his favor.

  Free the Nipple-Fort Collins v. City of Fort Collins, 916 F.3d 792, 797 (10th Cir. 2019).


  2
   To conduct potentially consensual expedited discovery. Further, Plaintiff was apparently being considered for
  parole under CDOC’s special-needs parole policy; Plaintiff was informed he was denied parole on May 11, 2020.
  (ECF No. 212, ¶2.)

                                                          2
Case 1:18-cv-01249-RM-STV Document 223 Filed 07/14/20 USDC Colorado Page 3 of 4




     II.       DISCUSSION

           The Court starts – and ends – with the requirement that Plaintiff establish a substantial

  likelihood of success on the merits of his claim. Plaintiff asserts he has shown this requirement is

  met, arguing that he is likely to prevail on the merits of his Eighth Amendment claim based on

  his conditions of confinement. Specifically, Plaintiff alleges Defendants CDOC and Williams, as

  Executive Director of CDOC, are liable for deliberate indifference to Plaintiff’s safety, health,

  and well-being by failing to implement measures to prevent the spread of COVID-19 at BVMC.

  The problem, however, is that while such a claim is raised in the Motion, it is not in Plaintiff’s

  complaint.

           Specifically, in this action, Plaintiff alleges that Defendants failed to timely and properly

  treat him for Hepatitis C, in violation of his rights under the Eighth and Fourteenth Amendments

  and of the American with Disabilities Act. As relief, Plaintiff seeks a declaration that the

  Defendants’ policies and practices concerning the treatment of inmates suffering from chronic

  Hepatitis C violate Plaintiff’s rights; to enjoin Defendants from subjecting Plaintiff to such

  alleged unconstitutional policies and practices; and associated money damages. In short, there is

  simply no claim pled under the Eighth Amendment challenging the conditions of confinement

  related to COVID-19 in Plaintiff’s operative complaint. It goes without saying that Plaintiff

  cannot prevail on an unpled claim. And, without meeting this requirement, Plaintiff cannot

  prevail on his Motion. First W. Capital Mgmt. Co. v. Malamed, 874 F.3d at 1136, 1141 (10th

  Cir. 2017) (recognizing that all four elements must be met with limited exception inapplicable

  here).




                                                     3
Case 1:18-cv-01249-RM-STV Document 223 Filed 07/14/20 USDC Colorado Page 4 of 4




     III.      CONCLUSION

            Based on the foregoing, it is ORDERED that Plaintiff’s Motion for Emergency

  Injunctive Relief (ECF No. 197) is DENIED WITHOUT PREJUDICE.

            DATED this 14th day of July, 2020.

                                                      BY THE COURT:



                                                      ____________________________________
                                                      RAYMOND P. MOORE
                                                      United States District Judge




                                                  4
